Exhibit 99 Scripps Networks Interactive reports second quarter 2015 financial results ·Revenues of $732.1 million, up 3.4 percent ·Segment profit of $358.5 million, up 12.3 percent ·Net income attributable to SNI of $1.49 per diluted share, up 39.3 percent ·Net income attributable to SNI of $1.47, up 28.9 percent, on an adjusted non-GAAP basis For immediate release Aug 4, 2015 KNOXVILLE, Tenn. — Scripps Networks Interactive, Inc. (NYSE: SNI) today reported second-quarter 2015 operating results. Consolidated revenues for the quarter increased $24.0 million, or 3.4 percent, to $732.1 million from the prior-year period. Results for the three-month period ended June 30 include advertising revenue of $502.9 million, up $5.9 million, or 1.2 percent, over last year and affiliate fee revenue of $215.2 million, up $17.2 million, or 8.7 percent, year over year. Cost of services and selling, general and administrative expenses for the quarter decreased $15.3 million, or 3.9 percent, to $373.6 million from the prior-year period, driven by a reduction in on-going employee costs as a result of the restructuring program executed in the fourth quarter of 2014. Included in the second quarter of 2015 were: · $5.3 million of costs related to the previously announced restructuring program; and · $4.2 million of transaction and integration expenses related to the TVN acquisition. Included in the second quarter of 2014 were: · $9.7 million of costs related to the termination of certain third-party service provider contracts. Excluding the impact of these items in their respective periods, cost of services and selling, general and administrative expenses would have decreased $15.1 million, or 4.0 percent, to $364.0 million. Total segment profit increased $39.2 million, or 12.3 percent, to $358.5 million, reflecting the lower selling, general and administrative expenses from the previously announced restructuring program. Second-quarter net income attributable to Scripps Networks Interactive was $193.7 million, or $1.49 per diluted share, compared with $153.8 million, or $1.07 per diluted share, in the prior year. Earnings in the second quarter of 2015 were: · Positively impacted by $27.5 million after tax, or $0.21 per share, of foreign currency derivative contracts; · Negatively impacted by $18.9 million after tax, or $0.14 per share, of foreign currency effects on TVN funds; · Negatively impacted by $3.6 million after tax, or $0.03 per share, of restructuring charges; and · Negatively impacted by $2.6 million after tax, or $0.02 per share, of TVN transaction and integration expenses.
